Exhibit 10.139

**** CONFIDENTIAL PORTION has been omitted pursuant to a request for
confidential treatment by the Company to, and the material has been separately
filed with, the SEC. Each omitted Confidential Portion is marked by four
asterisks.

 

SEVENTH AMENDMENT TO

CONTRACT FOR ALASKA ACCESS SERVICES

This Seventh Amendment (“Seventh Amendment”) to the CONTRACT FOR ALASKA ACCESS
SERVICES is made as of this 17th day of January, 2007, (“Effective Date”),
between SPRINT COMMUNICATIONS COMPANY L. P., a Delaware Limited Partnership,
(hereinafter referred to as ”Sprint” ) and GENERAL COMMUNICATION, INC. and its
indirectly, wholly-owned subsidiary GCI COMMUNICATION CORP., both Alaska
corporations (together “GCI”).

 

BACKGROUND

 

1.

GCI and Sprint entered into a FIFTH AMENDMENT AND RESTATEMENT TO

CONTRACT FOR ALASKA ACCESS SERVICES (“Agreement”), effective as of

January 22”, 2005.

2.          GCI and Sprint entered into a SIXTH AMENDMENT to the Agreement to
address changes in term renewal notification and service migration to an
alternate provider, effective as of September 20, 2006.

3.           Sprint and GCI desire to amend the Agreement to reflect changes in
terms, rates and discounts.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are here by acknowledged, GCI and Sprint agree as follows:

1.

The following new paragraph is hereby added to Section 2(B) Charges:

e. ****: GCI will transport to or from **** each portion of Sprint's **** at
$**** to **** locations where Sprint does not have ****.  The **** traffic that
**** to locations where Sprint has **** will be included in the **** to
determine the **** to serve each community.  **** traffic will be included in
the **** on the **** route.   GCI will **** on the Sprint **** traffic.  The
**** traffic **** will be determined by the **** Sprint.

 

 

 

 

 

 



 

 

**** CONFIDENTIAL TREATMENT REQUESTED

 

2.

Section 2(B)(4)(b), Sprint Alaska **** and **** Service, is hereby deleted and
replaced with the following:

 

(b) During the term of the Agreement, GCI will provide Sprint a **** of the ****
charges for circuits sold in increments of ****. In addition, GCI will provide
Sprint **** on all Sprint **** Port and **** charges. Collectively, these two
(2) **** shall be referred to as the “Sprint ****”. The Alaska **** Contract
**** will be applied to the next monthly invoice.

 

3.

The following new paragraph is hereby added to Section 2(4) Sprint Alaska ****
and **** Service:

 

(k) GCI will **** it leases to Sprint by ****.  This will include both
Sprint-**** network routes and ****. This **** shall be referred to as the
"Sprint ****".

 

4.

Section 3, TERM, is hereby deleted and replaced with the following:

Term. All services provided in this Agreement shall be for a term ending March
31, 2009, except otherwise stated herein. The term shall be automatically
extended for two (2) one (1) year periods through and including March 31, 2011,
unless either Party elects to cancel the renewal by providing written notice of
non-renewal at least ninety (90) days prior to the commencement of any renewal
period.

 

 

 

 

 

 

 



 

 

This Seventh Amendment together with the Agreement and the Sixth Amendment is
the complete agreement of the Parties and supersedes all other prior contracts
and representations concerning its subject matter. Any further amendments must
be in writing and signed by authorized representative of both Parties.

 

 

IN WITNESS WHEREOF, the Parties hereto each acting with proper authority have
executed this Amendment as of the Effective Date.

 

SPRINT COMMUNICATIONS COMPANY

 

By: /s/ Gary Lindsey

 

Printed Name: Gary Lindsey

 

Title: Director Access Solutions

 

GCI COMMUNICATION CORP.

 

By: /s/ Richard Westlund

 

Printed Name: Richard Westlund

 

Title: Senior Vice President & General Manager, Carrier Services

 

 

 

 

 

 